Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/591,937 VEHICLE SEAT HAVING A PITCHING SPRING UNIT filed on 10/3/2019.  Claims 1-11 are allowed.  

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 1/4/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-7 and 9, directed to non-elected invention/species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The applicant has argued that the Lorey reference does not show that the spring element carrier is connected to first and second sides in relations to where the scissors arms cross, but shows that the spring carrier elements is connected on the same side of the crossing point of the scissor arms. (See Remarks, 8/8/2022, page 6).  The locations of attachment being all to one side of the pivot axis of the scissors arms in Lorey and not spanning both sides of the axis of where the scissors arms cross. This is persuasive because the cross is also defined as being viewed in a vehicle seat width direction. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/7/22